I do not concur in the holding of the majority opinion that the information is void. To be so, it is conceded that the information must be one which does not charge a crime. The information in this case is in the words of the statute, which the majority opinion concedes is a valid act, — i.e., as one charging a crime.
The act defines reckless driving and defines the elements deemed by the General Assembly to be essential to constitute the crime. This it seems to me the act clearly does. It must follow that an information in the words of that act sufficiently defines the crime charged. This being so, United States v. Carll, 15 Otto, 611, cited and quoted from in the majority opinion, cannot, it seems to me, be considered authority for the proposition to which it is cited. The language of that opinion shows that when the words of the statute *Page 256 
"fully, directly and expressly, without any uncertainty or ambiguity, set forth all the elements necessary to constitute the offense intended to be punished," an indictment or information in the words of such act is not void. This it seems to me is true here.
There was no motion to quash or for bill of particulars and thus, under unanimous authority, so far as I can find, an information not void is not subject to attack on motion in arrest of judgment or writ of error.
Mr. JUSTICE WILSON concurs in this dissent.